In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00056-CR



        JASON ASHLEY GRAVETTE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 241st District Court
                 Smith County, Texas
             Trial Court No. 241-1457-17




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                     ORDER

            Appellant Jason Ashley Gravette was convicted of evading arrest/detention with a vehicle

and was sentenced to fifty years’ imprisonment. On September 18, 2018, Gravette’s court-

appointed appellate counsel, Austin Reeve Jackson, filed an Anders 1 brief, and on September 28,

2018, Gravette filed his pro se motion for access to the record. Pursuant to Kelly v. State, 436

S.W.3d 313, 321–22 (Tex. Crim. App. 2014), we are now required to enter an order specifying the

procedure to be followed to ensure Gravette’s access to the record. This order is intended to

accomplish that goal.

            Jackson advised this Court that on October 2, 2018, he mailed a complete paper copy of

the appellate record to Gravette. Allowing a generous fifteen days for that record to be delivered

to Gravette and giving Gravette thirty days to prepare and filer his pro se response, we hereby set

November 16, 2018, as the deadline for Gravette to file his pro se response to Jackson’s Anders

brief.

            IT IS SO ORDERED.

                                                       BY THE COURT

Date:            October 10, 2018




1
    See Anders v. California, 386 U.S. 738 (1967).

                                                       2